Citation Nr: 1642038	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force from October 1954 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record shows that the claim on appeal was initially denied in an April 2008 rating decision.  Thereafter, the RO treated this claim as a request to reopen, and in a March 2011 rating decision found that the claim was considered reopened because service treatment records (STRs) had been associated with the claims file since the April 2008 denial.  The Board concurs with this finding.  Therefore, in accordance with 38 C.F.R. § 3.156 (c) (2015), this claim will be evaluated de novo as an original claim, and is listed as such on the title page.

The Veteran appeared at a video-conference hearing before the undersigned in August 2016.  A transcript of the proceeding has been associated with the Veteran's file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

Finally, this appeal is processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed left knee degenerative arthritis had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for left knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left knee disability herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 C.F.R. § 3.303 (d); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  As the Board awards service connection on a direct basis herein, there is no need to address service connection on a presumptive basis, to include continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board finds evidence of current disability.  That is, private treatment records as well as the February 2011 VA examination report show the Veteran has degenerative arthritis in the left knee, and is status post left knee arthroscopy. 

As to whether there was an in-service event or injury, the available STRs show in May 1956, the Veteran sustained a left knee injury with subsequent pain and swelling.  He was hospitalized on bedrest with traction for a four-day period. 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The Veteran was examined by VA in February 2011 and an addendum opinion was obtained in March 2011.  The March 2011 examiner essentially found that the Veteran's left knee was not related to any incident in service, but more likely related to the aging process.  Indeed, the reasoning was essentially that there was no evidence of a chronic left knee condition until some 40 years post service.

In August 2011, the Veteran submitted a statement from his private treating physician, Dr. L.D.F., who has treated him from at least 1998 for his left knee disability, and who also performed his left knee surgeries.  Dr. L.D.F. noted that the Veteran gave a history of having an injury during military service in 1956 when he fell out of a bed.  The physician noted that the Veteran actually had to be in traction for his knee.  Therefore, the physician found that the Veteran had had a significant injury to his left knee compared to his right knee.  He noted that the arthroscopy, physical examination and x-rays show that the Veteran has severe degenerative arthritis of the left knee.  He noted that this is in stark comparison to the right knee, which had very little degenerative changes.  He thus concluded that the injury could and more probably than not was related to the arthritis that has occurred in the Veteran's left knee.

The Board observes that the RO assigned Dr. L.D.F.'s opinion little probative value because the opinion lacked the degree of certainty or specificity needed to link the current condition to the Veteran's military service; and that Dr. L.D.F. made the statement based upon the Veteran's reported history alone without any review of the STRs.  The Board notes, however, Dr. L.D.F. indicated that based upon the reported injury, the Veteran has had a significant injury to the left knee, he currently has severe degenerative arthritis in the left knee, and therefore the injury could and more probably than not was related to the arthritis.  The Board interprets this as a 50 percent probability (more likely than not).  Further, Dr. L.D.F. provided adequate rationale, noting that the left knee arthritis which is severe, was in stark comparison to the Veteran's right knee which has very little degenerative changes.  Moreover, whether or not the physician reviewed the STRs, the injury reported by the Veteran is corroborated by his STRs, that show a left knee injury significant enough that he needed to be placed on hospital bedrest with traction for a four-day period.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for left knee disability have been met.  The evidence, at a minimum, is in relative equipoise.  38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for left knee degenerative arthritis is granted.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


